 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    RONNIE MONEY COLEMAN,                          Case No. 3:19-cv-00172-RCJ-WGC
12                      Petitioner,                  ORDER
13           v.
14    WILLIAM GITTERE, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for an extension of time (second request)

18   (ECF No. 13), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for an extension of

20   time (second request) (ECF No. 13) is GRANTED. Petitioner will have up to and including

21   March 10, 2020, to file an amended petition.

22          DATED: January 30, 2020.
23                                                             ______________________________
                                                               ROBERT C. JONES
24                                                             United States District Judge
25

26
27

28
                                                     1
